DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.

Response to Amendment
The Amendment filed on 10/5/2021 has been entered. Claims 2, 3, 7, 8, 11, 13, 14 and 17 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2013/0160530, hereinafter Zuppiger in view of United States Application Publication No. 2014/0165645, hereinafter Schryver, United States Patent No. 6,065,617, hereinafter Cohen, United States Application Publication No. 2003/0170883, hereinafter Martin and United States Application Publication No. 2005/0226779, hereinafter Oldham.
Regarding claim 14, Zuppiger teaches an automated laboratory system (paragraph [0039]), the automated laboratory system comprising: an analyzer (paragraph [0039]) for analyzing biological samples (intended use MPEP § 2114 (II) and is taught in paragraph [0039]); and a vessel carrier (item 8) carrying one or more vessels (item 7), the vessels containing biological samples (item 10 and paragraph [0039]); at least one aspiration probe (item 2) having an electric capacitance (paragraph [0050]); a positioning mechanism (item 9) adapted for moving the aspiration probe relative to the test fluid in the vessel (paragraph [0054]); a voltage source for charging the aspiration probe (paragraph [0011]); an electric drain (paragraphs [0011] and [0040]) in contact with the bottom side of the vessel carrier for discharging the aspiration probe when the aspiration probe contacts the test fluid by generating a discharging current passing from the aspiration probe to the electric drain though the test fluid (paragraph [0053]), the vessel containing the test fluid and the core component of the vessel carrier (see supra); an electric circuitry (paragraph [0011]) connected to the aspiration probe adapted to measure the discharging current (paragraph [0042]); and a controller configured to move the aspiration probe into the test fluid and to determine a level of the test fluid in the vessel based on the measured current (paragraph [0011] and [0043]).
However, Zuppiger fail to teach a vessel carrier according to claim 1 carrying one or more vessels in contact with the walls of the vessel holding positions of the core component.
Schyver teaches a vessel carrier (item 500) comprising: an upper side (the upper side of item 510) comprising one or more openings (figure 5) for introducing a respective number of vessels (intended 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the vessel carrier in the device of Zuppiger because the vessel carrier would provide for the transfer of thermal energy and has a reduced mass when compared to a thermally conductive rack of the same dimensions and has means to reduce heat exchange with the environment (Schyver, paragraph [0006]).
Zuppiger and Schryver fail to teach the bottom side comprises an engagement element shaped as a recess.
Cohen teaches a sample tube rack in which the base of the rack has recesses which are engageable by a transport device (Cohen, column 2, lines 20-24).

Zuppiger, Schyver and Cohen fail to teach the electrically conductive material is an electrically conductive polymeric material comprising a mixture of polymer and carbon fiber mixed with a non-conductive polymer, wherein the polymer and carbon fiber comprises at least 70% of the mixture.
Martin teaches a microplate formed from a thermally conductive material in which the material is either a metal (aluminum) (abstract and paragraph [0048]) or a mixture of a polymer and thermally conductive additive (polypropylene and carbon fiber) (abstract and paragraph [0049]) and the optimum concentration of the polymer relative to the amount of thermally conductive additive depends on the type of polymer, the type of thermally conductive additive and the desired thermal conductivity (paragraph [0040]).
Examiner further finds that the prior art contained a device/method/product (i.e., a mixture of polypropylene and carbon fiber) which differed from the claimed device by the substitution of component(s) (i.e., aluminum) with other component(s) (i.e., a mixture of polypropylene and carbon fiber), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., aluminum with a mixture of polypropylene and carbon fiber), and the results of the substitution (i.e., conducting thermal energy) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute aluminum of reference Schyver with a mixture of polypropylene and carbon fiber of reference Martin, since the result would have been predictable. 
Zuppiger, Schyver, Cohen and Martin fail to teach the cover component carrier identification laser marking and a reading device.
Oldham teaches a structure which has marking indicia printed on the structure so that marking can be present with improved contract and reduced material deformation (Oldham, paragraph [0234]) and an identifying tag reader so that the progress of the structure can be tracked through all of the stations (Oldham, paragraph [0280]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added carrier identification laser marking to the cover component because it would allow for marking to be present with improved contract and reduced material deformation (Oldham, paragraph [0234]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a reading device to Zuppiger because it would allow for the reading of identifying tags so that the progress of the structure can be tracked through all of the stations (Oldham, paragraph [0280]).
The examiner notes that the claim specifies that the polymer and carbon fiber comprise at least 70% of the mixture and therefore the polymer (polypropylene) and carbon fiber alone can account for the entire structure and read on the claim. Additionally, the specification on page 12 gives this specific example of the material being entirely from the polypropylene and carbon fiber (with no non-conductive polymer). A different interpretation would also have the mixture, as there would at least be a small portion 
Regarding claim 2, modified Zuppiger teaches wherein the core component is formed as a first piece (Schyver, paragraph [0036]) and the cover component is formed as a separate second piece (Schyver, paragraph [0033]) designed to form fit with the first piece to be separable from the first piece and to be replaceable or exchangeable (Schyver, paragraph [0033]).
Regarding claim 3, modified Zuppiger discloses the claimed invention except for the core component and the cover component form an inseparable two-component structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core component and the cover component inseparable, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. MPEP §2144.04 (V)(B). 
The method of injection molding of the cover component is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by modified Zuppiger (MPEP § 2113).  Here, the limitations as to the injection molding of the cover component is given minimal patentable weight.
Regarding claims 7 and 8, while modified Zuppiger does not address the surface electric resistance, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same electrically conductive polymer at the same dosage of carbon fiber is utilized. Absent persuasive evidence that the materials are different, the prior art is considered to have the same properties with respect to the surface electric resistance as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 11, modified Zuppiger teaches wherein the marking is laser marking (see supra).
Regarding claim 13, Schyver teaches wherein the core component is paramagnetic (paragraph [0036]) for enabling magnetic transportation of the vessel carrier (intended use MPEP § 2114 (II)).
Regarding claim 17, modified Zuppiger, as disclosed above, teaches all limitations of claim 14, however, modified Zuppiger, as disclosed above, fails to teach a transportation system.
Oldham further teaches an apparatus with a conveyer which transports structures from a storage location to a reading station and then onto the processing stations (Oldham, paragraph [0288]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a conveyer to the device of Zuppiger because it would allow for the transportation of structures from a storage location to a reading station and then onto the processing stations (Oldham, paragraph [0288]).

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that each specific reference fails to teach a certain limitation in the claims, this is true that one reference does not teach all of the specified limitations. However, as shown above in the rejection, all of the limitations are taught by the references discussed above and combined using the reasoning disclosed above. As such, the claim is obvious over Zuppiger, Schyver, Cohen, Martin and Oldham.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796